Citation Nr: 1025764	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of left 
foot fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1990 to 
September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected patellofemoral pain syndrome, right 
knee is not manifested by impairment of the tibia and fibula; 
arthritis; ankylosis; or moderate impairment manifested by 
recurrent subluxation or lateral instability.  Additionally, the 
Veteran's right knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of left leg flexion to 30 degrees or less or 
limitation of leg extension to 15 degrees or more at any time 
relevant to the appeal period.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected patellofemoral pain syndrome, left 
knee is not manifested by impairment of the tibia and fibula; 
arthritis; ankylosis; or moderate impairment manifested by 
recurrent subluxation or lateral instability.  Additionally, the 
Veteran's left knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of left leg flexion to 30 degrees or less or 
limitation of leg extension to 15 degrees or more at any time 
relevant to the appeal period.

3.  Service-connected residuals of a left foot fracture are 
manifested by a mild limitation by pain on motion with no 
evidence of pes planus, pes cavus, hallux valgus, hallux rigidis, 
hammer toe, malunion of tarsal or metatarsal bone, Morton's 
metatarsalgia, or weak foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
service-connected patellofemoral pain syndrome, right knee have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5299 (2009).

2.  The criteria for an evaluation higher than 10 percent for 
service-connected patellofemoral pain syndrome left knee have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5299 (2009).

3.  The criteria for a compensable evaluation for residuals of a 
left foot fracture are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23, 353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in October 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
October 2007 letter provided this notice to the Veteran.  

The Board observes that the October 2007 letter was not sent to 
the Veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this letter 
as well as in accordance with Dingess was therefore untimely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
With regard to the claims of entitlement to an increased 
evaluation, the Court has held that in cases where service 
connection has been granted and a disability rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with a rating determination, other 
provisions apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and issuances 
of rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Thus, VA's 
duty to notify in this case has been satisfied.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records and QTC examination reports are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
QTC examinations in conjunction with his claims in August 2004, 
September 2005 and November 2009, in accordance with his claims 
for an increased evaluation for patellofemoral pain syndrome, 
bilaterally and residuals of a left foot fracture.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  

The Board acknowledges the contentions of the Veteran's 
representative that the September 2005 QTC examiner is not 
licensed to practice medicine in the State of Oklahoma and as 
such the Veteran should be provided a new examination.  
Initially, the Board notes that the question of whether the 
examiner is properly licensed to practice medicine in Oklahoma is 
an issue that should be addressed with the licensing authority in 
the State of Oklahoma and is not a question that is properly 
before the Board.  Additionally it is noted that the QTC examiner 
is a private examiner that is conducting an examination on behalf 
of VA and is therefore acting as a Government official.  
Government officials are presumed to have properly discharged 
their official duties.  Unless rebutted by clear evidence to the 
contrary, the Secretary of the VA is entitled to the benefit of 
this presumption.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999) 
(citing Ashley v. Derwinski, 2 Vet.App. 307, 308-09 (1992) 
(quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15, (1926))).  With regard specifically to medical 
professionals, there is case law which stands for the proposition 
that any health care professional is qualified to render a 
medical opinion.  See Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Additionally, the provisions 
of 38 C.F.R. § 3.159(a)(1) define competent medical evidence as 
including evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions.

Moreover, the Board notes that the representative is merely 
questioning the validity of the examiner's license to practice 
medicine, there is no indication that the representative is 
questioning the adequacy of the examination.  Indeed the absence 
of an assertion that the examination itself is inadequate serves 
as an implication that the representative does not question the 
adequacy of the examination itself.  Therefore, as will be 
further explained below, the Board finds that the examination is 
adequate for rating purposes.  

With consideration of the above, the Board finds that the VA 
examinations, to include the September 2005 examination, obtained 
in this case are adequate.  The Board notes that the August 2004 
and September 2005 examinations which address all of the claims 
at issue and the November 2009 examination which addresses the 
claim for residuals of a left foot fracture provide detailed 
reports of the examination conducted and provide thorough 
explanations with regard to the current status of the Veteran's 
disabilities.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues of entitlement to an increased rating for 
patellofemoral pain syndrome, bilaterally, and residuals of a 
left foot fracture, has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to 
have separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes, however 
the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to limitation 
of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

I.  Patellofemoral Pain Syndrome-Right and Left Knee

The Board notes initially that, with respect to the Veteran's 
claims for patellofemoral pain syndrome in the right and left 
knee, the Veteran's disabilities are currently rated as 10 
percent disabling, on each side, under Diagnostic Code 5299.  In 
this instance, the Veteran has been rated under this code because 
the Veteran's disability is rated according to limitation of 
motion due to pain in his knees.  Having stated that, there are 
multiple Diagnostic Codes that apply to the knees and the Board 
will address the applicability of each code.

Diagnostic Code 5257 provides for a 10 percent evaluation where 
there is slight recurrent subluxation or lateral instability.  A 
20 percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  
Neither the August 2004 or the September 2005 QTC examination 
reported any recurrent subluxation or lateral instability.  As 
such the Board finds the Veteran is not entitled to a higher 
evaluation under Diagnostic Code 5257 for either knee.

Diagnostic Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 30 
degrees.  A 30 percent evaluation may be assigned where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  In the August 2004 QTC examination, the Veteran presented 
with flexion to 135 degrees, bilaterally.  In the September 2005 
VA examination, the Veteran presented with flexion to 140 degrees 
with pain from 90 degrees to 140 degrees bilaterally.  As neither 
knee exhibits a limitation of flexion to 30 degrees, the Board 
finds that the Veteran is not entitled to higher rating under 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees, a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The August 2004 examination noted that the Veteran 
presented with extension to 0 degrees bilaterally.  On the 
September 2005 VA examination, the Veteran again presented with 
extension to 0 degrees bilaterally.  Therefore, the Board finds 
that as the Veteran does not exhibit a limitation of extension to 
15 degrees in either knee, he is not entitled to a higher rating 
than already assigned, under Diagnostic Code 5261.  

Additionally, the Board has considered whether the Veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 (September 
17, 2004), published at 69 Fed. Reg. 59,990 (2004).  
Specifically, where a Veteran has both a limitation of flexion 
and a limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.  However, as the 
evidence fails to demonstrate limitation of flexion and extension 
to at least a 0 percent compensable degree, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.  VAOPGCPREC 
9-98 (1998).

With regard to the remaining applicable Diagnostic Codes, the 
Board notes that the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 5259 
for removal of symptomatic, semilunar cartilage is 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 6263 (2009).  Thus, a 
disability rating higher than the current 10 percent is not 
available under those diagnostic codes.  In addition, there is no 
medical evidence of malunion or nonunion of the tibia and fibula, 
or ankylosis associated with the service-connected bilateral knee 
disabilities that would support a higher evaluation under the 
criteria set forth in Diagnostic Codes 5256 or 5262.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5262 (2009).  Finally, there is no 
indication that the Veteran is entitled to a higher rating under 
Diagnostic Code 5258, as there is no evidence of locking episodes 
or joint effusion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 
(2009).

The August 2004 QTC examination report noted that the Veteran 
suffers from crepitus in both knees, however the September 2005 
examination reports no crepitus.  Both examinations further note 
that both the drawer sign and McMurray's sign are negative.  
Additionally, x-rays taken in conjunction with both the August 
2004 and September 2005 examination revealed that both the 
Veteran's knees showed normal bony mineralization, normal 
alignment, normal joint space, and no acute fracture or 
dislocation.  

The Board acknowledges that at the August 2004 and September 2005 
QTC examinations, the Veteran presented with complaints of pain 
in his knees.  As there is evidence that the Veteran's pain does 
cause some limitation of motion, as noted on the August 2004 QTC 
examination, the Veteran was assigned a 10 percent rating for 
each knee.  Nevertheless, there are no objective medical findings 
that any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors resulted 
in the Veteran's left or right knee being limited in flexion or 
extension to the extent required for an increased rating based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional 
loss, supported by adequate pathology and evidenced by visible 
behavior of the Veteran undertaking the motion, is recognized as 
resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  
Indeed, the August 2004 examiner notes that the Veteran has no 
additional limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.  Again, in the September 2005 QTC 
examination the examiner noted that there was no additional 
diminution of motion due to fatigue, weakness, lack of endurance, 
or incoordination with repetitive movements.  Thus, such factors 
have already been contemplated in the currently assigned 10 
percent disability evaluation for the Veteran's bilateral knee 
disabilities.
Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected patellofemoral pain syndrome, 
bilaterally, as a review of the record, to include the medical 
evidence, fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.

The evidence does not show that symptomatology associated with 
the Veteran's bilateral knee disability more nearly approximates 
the schedular criteria associated with a higher or separate 
rating at any time relevant to the appeal period.  Therefore, a 
staged rating is not in order and the currently assigned 10 
percent rating, for each knee, under Diagnostic Code 5299 is 
appropriate for the entire appeal period.

II.  Residuals Left Foot Fracture

The Veteran contends that his residuals of a left foot fracture 
warrant a compensable evaluation.  The Veteran's left foot 
fracture, is currently rated under Diagnostic Code 5284.  Under 
this diagnostic code, a 10 percent disability rating is warranted 
for moderate foot injury; a 20 percent disability rating is 
warranted for moderately severe foot injury; and a 30 percent 
disability rating is warranted for severe foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  If actual loss of use of 
the foot is shown by the competent evidence of record, a 40 
percent disability rating should be awarded.  Id. at Note.

Throughout this appeal, the Veteran has complained that he has a 
hard time walking and standing for any period of time without a 
great deal of pain and that his left foot injuries interfere with 
daily living.  The August 2004 examination reports no findings of 
painful motion, edema, disturbed circulation, weakness, atrophy, 
or tenderness.  Additionally there was no obvious limitation of 
function for standing and walking.  In the Veteran's September 
2005 QTC examination the examiner noted with regard to the 
Veteran's range of motion that his dorsiflexion was 0 degrees to 
20 degrees bilaterally and plantar flexion of 0 degrees to 45 
degrees bilaterally.  The examiner further noted that the Veteran 
had no painful motion, edema, disturbed circulation, weakness, 
atrophy, or tenderness.  Finally the examiner noted that pain 
that caused limited function of standing and walking was the 
result of the pain in the Veteran's knees, not his feet.  

The November 2009 QTC examiner initially notes no signs of 
abnormal weight bearing or breakdown.  Upon examination it is 
noted that the Veteran has guarded movement with regard to his 
left foot, however there are no signs of tenderness, painful 
motion, weakness, edema, heat, redness, instability, atrophy or 
disturbed circulation.  With regard to the Veteran's range of 
motion, the Veteran exhibited dorsiflexion of 0 to 15 degrees and 
plantar flexion of 0 to 35 degrees.  Finally, the examiner notes 
that the Veteran does not have any limitation with standing and 
walking.  

X-rays for the August 2004 examination revealed normal 
mineralization  with no fractures or osseous abnormalities and 
joint spaces well maintained.  X-rays associated with the 
September 2005 examination again revealed normal bony 
mineralization, normal alignment, no acute fracture or 
dislocation.  Finally, x-rays associated with the November 2009 
examination revealed normal mineralization with no fractures or 
osseous abnormalities and well maintained joint spaces.  As such 
the Board notes that x-rays consistent reveal a normal left foot 
during the entire appeal period.  

In consideration of all of the above, the Board finds that the 
Veteran's left foot disability fails to demonstrate a severity 
level commensurate with a compensable disability rating and 
therefore finds that a noncompensable rating is warranted.

Additionally, the Board finds that the Veteran's left foot 
fracture does not more closely approximate a 10 percent 
evaluation for a moderate foot disability.  The Board finds that 
evidence of pain on use and other symptoms, in conjunction with 
the objective physical findings, is insufficient to establish 
more than a mild disability.  While the term moderate is not 
defined by regulation, when compared with other comparable 
ratings for the feet, this term must be understood to require 
greater difficulties than those currently experienced by the 
Veteran.  In this regard, the Board notes that there has been no 
progression of symptoms during the appeal period.  Additionally, 
the Board notes that, although the Veteran's pain increases with 
prolonged standing and walking, at times reaching 8 out of 10 on 
the pain scale subjectively, the pain decreases with rest.  
Although cognizant of the discomfort the Veteran experiences, 
competent evidence relates that symptoms are mild and as the 
disability does not prevent him from standing or walking and 
simple resting of his feet helps relieve the pain, the Board 
determines that his symptoms are equal to no more than a mild 
impairment.  Based on the above evidence, the Board does not find 
that the Veteran's residuals of a left foot fracture's 
symptomatology rises to a moderate or greater level, so as to 
warrant a compensable rating under Diagnostic Code 5284.

As the Veteran's service connected left foot fracture could be 
rated under other Diagnostic Codes, the Board must address those 
other diagnostic codes.  The Board notes that under Diagnostic 
Code 5280, a 10 percent evaluation for severe hallux valgus is 
warranted, if equivalent to the amputation of a great toe, or for 
hallux valgus that has been operated on, with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The 
Board notes that the Veteran does not suffer from hallux valgus 
and is therefore not entitled to a compensable rating under 
Diagnostic Code 5280.  Additionally, the Board notes that in the 
August 2004, September 2005 and November 2009 QTC examination 
reports it is noted that the Veteran does not suffer from pes 
cavus or pes planus.  Diagnostic Codes 5276 and 5278 address pes 
planus and pes cavus respectively.  In consideration of the 
aforementioned, the Veteran is not entitled to a compensable 
rating under Diagnostic Codes 5276 and 5278.  Finally, there is 
no evidence that the Veteran suffers from Morton's metatarsalgia, 
hallux rigidus, hammer toe or malunion of the tarsal or 
metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5279, 5281, 5282, 5283 (2009).

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's left foot 
disabilities, but finds that no higher rating is assignable.

With consideration of the above, in accordance with the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as well as DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board concludes that the competent evidence indicates 
the Veteran is not entitled to a compensable rating for his left 
foot fracture under Diagnostic Code 5284, as his disability 
picture is more characteristic of a mild left foot disability. 
Additionally, there are no objective medical findings that any 
pain on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
Veteran's left foot being limited in range of motion to the 
extent required for an increased rating based on limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and evidenced by 
visible behavior of the Veteran undertaking the motion, is 
recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2009).  The August 2004 examiner noted no findings of 
painful motion.  The September 2005 examiner specifically wrote 
that there was no further diminution of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  However, the November 2009 examiner noted that 
the Veteran does exhibit some pain upon repetitive use, however 
there is no indication that the Veteran's foot disability is 
characteristic of a moderate foot disability as required in order 
to be assigned a higher rating.  Thus, such factors have already 
been contemplated in the currently assigned disability evaluation 
for the Veteran's left foot disability.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a compensable 
evaluation for the Veteran's service-connected left foot fracture 
as a review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated with 
such disability to warrant consideration of alternate rating 
codes.  The evidence does not show that symptomatology associated 
with the Veteran's left foot fracture more nearly approximates 
the schedular criteria associated with a higher or separate 
rating at any time relevant to the appeal period.  Therefore, a 
staged rating is not in order and the currently assigned 
noncompensable rating is appropriate for the entire appeal 
period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA 'presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.'  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.  The Board notes that there is no 
evidence of record that the Veteran's bilateral patellofemoral 
pain syndrome or left foot fracture warrant disability ratings 
higher than are herein assigned, on an extraschedular basis. 38 
C.F.R. § 3.321(b) (2008).  Any limits on the Veteran's 
employability due to his disabilities have been contemplated in 
assigned ratings under Diagnostic Codes 5299 and 5284.  The 
evidence also does not reflect that the Veteran's disabilities 
have necessitated any frequent periods of hospitalization or 
caused marked interference with employment.  The Board 
acknowledges that the August 2004 QTC examination report notes 
that the Veteran has previously missed work in relation to his 
knee injury, as much as 10 times a month for a total of 30 days.  
However, in the year prior to the examination the Veteran did not 
experience any episodes requiring him to miss work, and the 
September 2005 QTC examination notes that the Veteran has not 
lost any time from work with regard to any of his disabilities.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards is 
not rendered impracticable in this case because his disability 
picture for this disability is contemplated by the Rating 
Schedule, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009) for consideration of the assignment of an extraschedular 
evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board acknowledges the Veteran's statements that his service-
connected disabilities are worse than the assigned rating.  
However, the Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  
Furthermore, the opinions and observations of the Veteran alone 
cannot meet the burden imposed by the rating criteria under 38 
C.F.R. § 4.71a with respect to determining the severity of his 
service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).  As a 
preponderance of the evidence is against the assignment of 
disability ratings in excess of those herein assigned, the 
benefit-of- the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating, in excess of 10 percent, for 
patellofemoral syndrome, right knee, is denied.

Entitlement to an increased rating, in excess of 10 percent, for 
patellofemoral syndrome, left knee, is denied.

Entitlement to a compensable rating for residuals of left foot 
fracture is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


